Title: From James Madison to James Monroe, 5 November 1788
From: Madison, James
To: Monroe, James


Dear Sir
N York. Novr. 5. 88
I have your favor of the 26. Ult. The reflection you make on the Resolutions concerning the Mississipi is not an unnatural one under the impressions left on your mind by the former proceedings on that subject. The Resolutions were certainly & bona fide, meant however to counteract the tendency of those proceedings, and hand over the subject to the new Government under favorable circumstances. A declaration that the right was an Essential one & ought to be supported as such, was thought sufficiently forcible and unequivocal. It would not have done to have put an absolute bar to a temporary forbearance, because that might have stood in the way of any arrangement suspending the use for ever so short a time, and ever so beneficial & desireable to the Western peoples themselves. The impossibility of mistaking the object of the Resolution is strengthened in the case by the unpublished Resolution expressly interdicting further negociations with Spain. Gardoqui it seems considers the proceeding as putting an end to his views, and says he shall in consequence of it return to Spain.
What think you of the following project to which he gives his countenance. George Morgan of N. Jersey has proposed that a large tract of several hundred miles extent on the West side of the Mississippi shall be granted to emigrants from the U. S. who are to receive from Spain each about 20 Dollrs. bounty, a Settlement in land, and to enjoy certain immunities as free men, but in general to be Spanish Subjects: to be under Spanish laws, and be the instruments of Spanish policy. Gardoqui gives serious encouragement to the scheme, and Morgan is taking preparatory steps on his part. I give you this in confidence because I have recd. some parts of it under that veil, and have not as yet sufficiently ascertained the circumstances relating to other parts. A watchful eye ought to kept on the machinations of Spain.
Your bargain with Col. Nicholas involves circumstances of which I am not a competent judge. I sincrely wish it may answer all your calculations. The salubrity of Charlottesville & its neighbourhood to Monticello are advantages which in any result, will make the bargain valuable to you.
We have no late information from Europe, nor any thing from any domestic quarter worth mentioning.
Your letter to your brother will go as you desire by the British Packet which sails today. The letter to Mr. Jefferson was not inclosed as you intended. The delay is not of much consequence as there is no opportunity [of its being?] sent. The French Packets have for some time been discon[tinued.]
I saw the amiable family with which you are connected last evening and have the pleasure to inform you & Mrs. Monroe that they are all well. My best respects wait on her with assurances to yourself, of the sincere esteem & affection with wch. I am Dear Sir Yr Obedt. freind & Servt.
Js. Madison Jr
